OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 November 2020 has been entered.

Response to Amendment
The Amendment filed 27 November 2020 has been entered. New claim 10 has been added. As such, claims 3, 5, 6, and 8-10 are pending and examined on the merits.
Applicant’s amendments to the claims have overcome the objections to claims 8 and 9 previously set forth in the Final Office Action filed 29 September 2020 (hereinafter “Final Office Action”). Applicant’s amendments to the claims have also overcome the rejection of claims 3, 5, 6, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Frantz in view of Tani. As such, the aforesaid objections and rejection have been withdrawn. 
It is noted that an Examiner’s Amendment to the record and statement of Reasons for Allowance are set forth below. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney Byung W. Park on 26 February 2021. 

Please cancel claim 10.
Please replace claims 3, 5, 6, 8, and 9 with the corresponding claims set forth below.
 
Molded foam duct comprising:
a supply portion;
a tube body;
a plate-shaped portion joined to an outer side of the tube body such that no hollow space is formed in the plate-shaped portion; and
a recessed portion that blocks movement of cells toward the tube body is not formed in the plate-shaped portion,

each of the first and second tube portions includes a tip having an opening portion,
each of the first tube portions includes a curved portion connected to the supply portion and a straight portion connected to the curved portion,
each of the straight portions having a center axis extending linearly, and each of the straight portions extends to the tip of each of the first tube portions,
the second tube portions are branched from one another at a base end of the pair of the second tube portions;
the plate-shaped portion includes a pair of first plate-shaped portions, a pair of second plate-shaped portions, a pair of third plate-shaped portions, and a fourth plate-shaped portion, 
each of the first plate-shaped portions is connected to the straight portion of each of the first tube portions, where the first plate-shaped portions are not connected to the curved portions of each of the first tube portions,
each of the second plate-shaped portions is connected to the curved portion of each of the first tube portions, where each of the second plate-shaped portions is hidden behind each of the first tube portions when the molded foam duct is viewed from a direction orthogonal to opening surfaces of the opening portions,
each of the third plate-shaped portions is provided at the tip of each of the second tube portions,
the fourth plate-shaped portion is provided at the base end in which the second tube portions are branched from one another;

the thickness A is at least 1.13 mm and less than 2.0 mm,
the thickness B is from 2.83 mm to 2.92 mm,
the molded foam duct is made of polypropylene-based resin, and
the resin is formed by melting and kneading of a regrind material and a virgin material.

Molded foam duct comprising:
a supply portion;
a tube body;
a plate-shaped portion joined to an outer side of the tube body such that no hollow space is formed in the plate-shaped portion; 
wherein the tube body is connected to the supply portion and includes a pair of first tube portions and a pair of second tube portions,
each of the first and second tube portions includes a tip having an opening portion,
each of the first tube portions includes a curved portion connected to the supply portion and a straight portion connected to the curved portion,
each of the straight portions having a center axis extending linearly, and each of the straight portions extends to the tip of each of the first tube portions,

the plate-shaped portion includes a pair of first plate-shaped portions, a pair of second plate-shaped portions, a pair of third plate-shaped portions, and a fourth plate-shaped portion, 
each of the first plate-shaped portions is connected to the straight portion of each of the first tube portions, where the first plate-shaped portions are not connected to the curved portions of each of the first tube portions,
each of the second plate-shaped portions is connected to the curved portion of each of the first tube portions, where each of the second plate-shaped portions is hidden behind each of the first tube portions when the molded foam duct is viewed from a direction orthogonal to opening surfaces of the opening portions,
each of the third plate-shaped portions is provided at the tip of each of the second tube portions,
the fourth plate-shaped portion is provided at the base end in which the second tube portions are branched from one another;
wherein an expansion ratio of the molded foam duct is equal to or higher than two, and wherein a value of a thickness B/a thickness A as a relationship between the thickness A of the tube body at a periphery of a point joined to the plate-shaped portion and the thickness B of the plate-shaped portion is at least 1.9 and less than 2.88,
the thickness A is greater than 1.49 mm and does not exceed 2.21 mm,
the thickness B is from 3.91 mm to 4.41 mm,

the molded foam duct is made of polypropylene-based resin, and
the resin is formed by melting and kneading of a regrind material and a virgin material.

The molded foam duct of claim 5, wherein a recessed portion that blocks movement of cells toward the tube body is not formed in the plate-shaped portion.

The molded foam duct of claim 3, wherein the expansion ratio is 2.25 to 3.0.

The molded foam duct of claim 5, wherein the expansion ratio is 2.25 to 3.0. 


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 3, 5, 6, 8, and 9 are allowed over the prior art.
The closest applied prior art of record are US 2013/0276959 to Frantz et al. (hereinafter “Frantz”) and US 2013/0052377 to Tani et al. (hereinafter “Tani”). Frantz discloses a duct made of closed-cell thermoplastic foam, suitable for use in 
However, no single disclosure or combination of the applied prior art of record discloses, teaches, or otherwise renders obvious the tube body and plated-shaped portion structure of (as defined by the claimed invention): 
“wherein the tube body is connected to the supply portion and includes a pair of first tube portions and a pair of second tube portions,
each of the first and second tube portions includes a tip having an opening portion,
each of the first tube portions includes a curved portion connected to the supply portion and a straight portion connected to the curved portion,
each of the straight portions having a center axis extending linearly, and each of the straight portions extends to the tip of each of the first tube portions,
the second tube portions are branched from one another at a base end of the pair of the second tube portions;
the plate-shaped portion includes a pair of first plate-shaped portions, a pair of second plate-shaped portions, a pair of third plate-shaped portions, and a fourth plate-shaped portion, 

each of the second plate-shaped portions is connected to the curved portion of each of the first tube portions, where each of the second plate-shaped portions is hidden behind each of the first tube portions when the molded foam duct is viewed from a direction orthogonal to opening surfaces of the opening portions,
each of the third plate-shaped portions is provided at the tip of each of the second tube portions,
the fourth plate-shaped portion is provided at the base end in which the second tube portions are branched from one another;”
where, the ratio of B/A is greater than 1.46 and does not exceed 2.53, the thickness of A is at least 1.13 mm and less than 2.0 mm and the thickness of B is from 2.83 to 2.92 mm; or where the ratio of B/A is at least 1.9 and less than 2.88, the thickness of A is greater than 1.49 mm and does not exceed 2.21 mm and the thickness of B is from 3.91 to 4.41 mm. In other words, no single disclosure or combination of the applied prior art of record discloses, teaches, or renders obvious the claimed tube body and flange (plate-shaped portion) structure and thicknesses and ratios thereof.
Tani discloses a tube body and flange structure that is similar to the structure claimed and set forth above, however, with regard to the difference(s): all of the flanges include a recess which blocks movement of cells (of which the claims exclude); the pair of first flanges are connected to both of the straight portion and the curved portion of the respective first tube portions (the claims exclude connection of the first flanges to the 
Additionally, an exhaustive search for the claimed subject matter was conducted, however, no references or combinations thereof were discovered that reasonably disclosed or taught the claimed molded foam duct.
As such, the prior art does not disclose or render obvious the claimed invention. In view of the foregoing, the Examiner has determined that the invention as defined by claims 3, 5, 6, 8, and 9 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782